DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 and 05/11/2020 were filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because numbers in the axis in Fig. 3-6 and 8-9 are not clear and hard to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 8-9 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deverse (US 2017/0030798) and further in view of Sterling et al. (US 2017/0335550 – provided by IDS)
Regarding to claim 1, Deverse teaches a system for precisely monitoring fluid or gas flows, comprising (Abstract):
a flow meter comprising a mechanical metering component; (Fig. 5, 8-9 – Fluid meter 500)
said mechanical metering component comprising a ferrous material; (Fig. 5, ¶0128 - The fluid meter 500 is an enclosed and/or sealed structure that includes a magnet (e.g., ferrite) that rotates as fluids flow through the fluid meter 500)
a three-axis magnetic field sensor for sensing fluctuations of a magnetic field, (Fig.6, 8,  ¶0132-0133) said fluctuations arising from movements of said ferrous material, and specifically, for sensing a magnetic field vector of said magnetic field comprising a magnitude and direction in three space dimensions of said magnetic field between south and north poles thereof; (Fig. 5, 8-9; ¶0129-0133)
a computer processor and non-transient storage containing programming therein (Fig.1, Sensor data server 140, Valve Controller 132), for receiving data from said magnetic field sensor and storing magnetic field behavior data representing the time behavior of said magnetic field vector in said three space dimensions; (¶0060 – receiving and storing data; ¶0132-0133 behavior data in 3-dimensions)
programming for storing (¶0058) a unique calibration pattern of said magnetic signature to represent baseline behaviors thereof. (¶0153 – baseline signatures, ¶0127 – signature characteristic for a respective device)
comparison programming for comparing behaviors of said magnetic field during operation with said calibrated baseline behaviors and thereby deducing the flows which are occurring during said operation as a function of time under various conditions (¶0072 – comparing current with previous measurement to determine a leak; ¶0216 compare data from sensor)
Deverse fails to teach calibration programming in said computer storage for analyzing and learning a magnetic signature of said meter;
Sterling teaches
calibration programming in said computer storage for analyzing and learning a magnetic signature of said meter; (Fig. 3, ¶0006, ¶0037).
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention of Deverse to including the teaching of Sterling.  One would be motivated to be able to detect extremely low flows or small leaks lacking a high enough sampling rate.
Regarding to claim 2, Deverse modified by Sterling teaches the system of claim 1.  Deverse further teaches wherein said ferrous material of said mechanical metering component comprises magnetization thereof (¶0128 - The fluid meter 500 is an enclosed and/or sealed structure that includes a magnet (e.g., ferrite) that rotates as fluids flow through the fluid meter 500)
Regarding to claim 8, Deverse modified by Sterling teaches the system of claim 1.  Deverse further teaches at least one sensor selected from the sensor group consisting of: 
a single-axis accelerometer; a multi-axis accelerometer; an acoustic sensor (Fig.1 acoustic sensor); an ultrasonic sensor; a temperature sensor (¶0084 – temperature sensor); and a humidity sensor (¶0084 – humidity sensor); 
for at least one of the sensing functions selected from the group consisting of: detecting vibrations from oscillations in flow in the manner of a water hammer (¶0075 - the acoustic sensors 112 can detect vibrations within the dendritic water system 150 caused by the flow of fluid (e.g., vibrations within apertures of a pressure regulator 130); detecting removal of said flow meter; detecting tampering with said flow meter; detecting low flows which are below measurement capabilities of said flow meter (¶0057 – detecting fluid level); detecting whether an additional magnetic field has been introduced which is strong enough to prevent said flow meter from reading properly; detecting possible freeze conditions; detecting when the environment around said flow meter goes outside of expected normal values (¶0144 measure temperature to compensate measurement error); detecting when the environment around said flow meter can damage said flow meter; detecting negative (opposite-direction) flows (¶0162 – backflow prevention valve); and determining mechanical integrity of said flow meter
Regarding to claim 9, Deverse modified by Sterling teaches the system of claim 1.  Deverse further teaches a plurality of interconnected flow meters (¶0055 - One or more acoustic sensors 112, one or more magnetic field sensors 114, and/or one or more pressure sensors 116 can be deployed throughout the dendritic water system 150 to monitor fluid flow and/or to detect leaks) , each with its own said three-axis magnetic field sensor; and said programming for combining the readings of the plurality of three-axis magnetic field sensors for obtaining a measurement of total flow through said plurality of interconnected flow meters (¶0128-0133 – multiple axis sensor detect changes to magnetic field in 3-dimensions)
Regarding to claim 12, Deverse teaches a method for precisely monitoring fluid or gas flows, comprising:
sensing a magnetic field vector of a magnetic field comprising a magnitude and direction in three space dimensions of said magnetic field between south and north poles thereof (Fig. 5, 8-9; ¶0129-0133), using a three-axis magnetic field sensor for sensing fluctuations of said Fig.6, 8, ¶0132-0133), said fluctuations arising from movements of said a ferrous material of a mechanical metering component of a flow meter; (¶0128)
receiving data from said magnetic field sensor and storing magnetic field behavior data representing the time behavior of said magnetic field vector in said three space dimensions (¶0060 – receiving and storing data; ¶0132-0133 behavior data in 3-dimensions), into non-transient storage associated with a computer processor; (Fig.1, Sensor data server 140, Valve Controller 132)
storing a unique calibration pattern of said magnetic signature to represent baseline 13 behaviors thereof into said computer storage; (¶0153 – baseline signatures, ¶0127 – signature characteristic for a respective device)
comparing behaviors of said magnetic field during operation with said calibrated baseline behaviors and thereby deducing the flows which are occurring during said operation as a function of time under various conditions, using comparison programming therefore. (¶0072 – comparing current with previous measurement to determine a leak; ¶0216 compare data from sensor)
Deverse fails to teach analyzing and learning a magnetic signature of said meter using calibration programming therefor.
Sterling teaches
analyzing and learning a magnetic signature of said meter using calibration programming therefor; (Fig. 3, ¶0006, ¶0037).
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention of Deverse to including the teaching of 
Regarding to claim 13, Deverse modified by Sterling teaches the system of claim 12.  Deverse further teaches said ferrous material of said mechanical metering component comprising magnetization thereof. (¶0128 - The fluid meter 500 is an enclosed and/or sealed structure that includes a magnet (e.g., ferrite) that rotates as fluids flow through the fluid meter 500)
Regarding to claim 19, Deverse modified by Sterling teaches the system of claim 1.  Deverse further teaches at least one sensor selected from the sensor group consisting of: 
a single-axis accelerometer; a multi-axis accelerometer; an acoustic sensor (Fig.1 acoustic sensor); an ultrasonic sensor; a temperature sensor (¶0084 – temperature sensor); and a humidity sensor (¶0084 – humidity sensor); 
for at least one of the sensing functions selected from the group consisting of: detecting vibrations from oscillations in flow in the manner of a water hammer (¶0075 - the acoustic sensors 112 can detect vibrations within the dendritic water system 150 caused by the flow of fluid (e.g., vibrations within apertures of a pressure regulator 130); detecting removal of said flow meter; detecting tampering with said flow meter; detecting low flows which are below measurement capabilities of said flow meter (¶0057 – detecting fluid level); detecting whether an additional magnetic field has been introduced which is strong enough to prevent said flow meter from reading properly; detecting possible freeze conditions; detecting when the environment around said flow meter goes outside of expected normal values (¶0144 measure temperature to compensate measurement error); detecting when the environment around said flow meter can damage said flow meter; detecting negative (opposite-direction) flows (¶0162 – backflow prevention valve); and determining mechanical integrity of said flow meter.
Fig.1 acoustic sensor); an ultrasonic sensor; a temperature sensor (¶0084 – temperature sensor); and a humidity sensor (¶0084 – humidity sensor);
Regarding to claim 20, Deverse modified by Sterling teaches the system of claim 12.  Deverse further teaches measuring total flow through a plurality of interconnected flow meters (¶0055 - One or more acoustic sensors 112, one or more magnetic field sensors 114, and/or one or more pressure sensors 116 can be deployed throughout the dendritic water system 150 to monitor fluid flow and/or to detect leaks) , using programming for combining the readings of a plurality of three-axis magnetic field sensors of said plurality of interconnected flow meters, each said flow meter comprising its own said three-axis magnetic field sensor (¶0128-0133 – multiple axis sensor detect changes to magnetic field in 3-dimensions)

Claim 3-5, 7, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deverse (US 2017/0030798) and Sterling et al. (US 2017/0335550 – provided by IDS) as applied to claims 1 and 12 above and further in view of Wurtzler (WO 2009/150450 – Provided by IDS)
Regarding to claim 3, Deverse modified by Sterling teaches the system of claim 1.  Deverse modified by Sterling fails to teach wherein said ferrous material of said mechanical metering component is unmagnetized.
Wurtzler teaches
wherein said ferrous material of said mechanical metering component is unmagnetized (Page 2 lines 14-16 – drive shaft, diaphragm, impeller, and turbine are unmagnetized)

Regarding to claim 4, Deverse modified by Sterling teaches the system of claim 1.  Deverse modified by Sterling fails to teach said mechanical metering component comprising a drum
Wurtzler teaches
said mechanical metering component comprising a drum (Abstract, Fig.2 mounting drum 24, page 2 lines 9-11, page 3 lines 22-25)
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention of Deverse modified by Sterling to including the teaching of Wurtzler.  By using drum with magnet sensor as taught by Wurtzle, one could measure precisely a water flow and detect a leak and control the water flow within a dendritic fluid network.
Regarding to claim 5, Deverse modified by Sterling teaches the system of claim 3.  Deverse modified by Sterling fails to teach said mechanical metering component comprising a diaphragm
Wurtzler teaches
said mechanical metering component comprising a diaphragm (Abstract, Fig.2, Page 2 lines 14-16)

Regarding to claim 7, Deverse modified by Sterling teaches the system of claim 3.  Deverse modified by Sterling fails to teach said mechanical metering component comprising a turbine
Wurtzler teaches
said mechanical metering component comprising a turbine (Abstract, Fig.2, Page 2 lines 14-16)
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention of Deverse modified by Sterling to including the teaching of Wurtzler.  By using drum with magnet sensor as taught by Wurtzle, one could measure precisely a water flow and detect a leak and control the water flow within a dendritic fluid network.
Regarding to claim 14, Deverse modified by Sterling teaches the system of claim 12.  Deverse modified by Sterling fails to teach wherein said ferrous material of said mechanical metering component is unmagnetized.
Wurtzler teaches
wherein said ferrous material of said mechanical metering component is unmagnetized (Page 2 lines 14-16 – drive shaft, diaphragm, impeller, and turbine are unmagnetized)

Regarding to claim 15, Deverse modified by Sterling teaches the system of claim 13.  Deverse modified by Sterling fails to teach said mechanical metering component comprising a drum
Wurtzler teaches
said mechanical metering component comprising a drum (Abstract, Fig.2 mounting drum 24, page 2 lines 9-11, page 3 lines 22-25)
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention of Deverse modified by Sterling to including the teaching of Wurtzler.  By using drum with magnet sensor as taught by Wurtzle, one could measure precisely a water flow and detect a leak and control the water flow within a dendritic fluid network.
Regarding to claim 16, Deverse modified by Sterling teaches the system of claim 14.  Deverse modified by Sterling fails to teach said mechanical metering component comprising a diaphragm
Wurtzler teaches
said mechanical metering component comprising a diaphragm (Abstract, Fig.2, Page 2 lines 14-16)

Regarding to claim 18, Deverse modified by Sterling teaches the system of claim 14.  Deverse modified by Sterling fails to teach said mechanical metering component comprising a turbine
Wurtzler teaches
said mechanical metering component comprising a turbine (Abstract, Fig.2, Page 2 lines 14-16)
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention of Deverse modified by Sterling to including the teaching of Wurtzler.  By using drum with magnet sensor as taught by Wurtzle, one could measure precisely a water flow and detect a leak and control the water flow within a dendritic fluid network.

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deverse (US 2017/0030798), Sterling et al. (US 2017/0335550 – provided by IDS) and Wurtzler (WO 2009/150450 – Provided by IDS) as applied to claims 3 and 14 above and further in view of Max (Positive Displacement Flowmeter)
Regarding to claim 6, Deverse modified by Sterling and Wurtzler teaches the system of claim 3.  Deverse modified by Sterling and Wurtzler fails to teach said mechanical metering component comprising a piston.
Max teaches
said mechanical metering component comprising a piston (page 4 – General description of the meter)
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention of Deverse modified by Sterling and Wurtzler to including the teaching of Max.  The piston flow meter provides precise volumetric flow measurement across a wide range of clean, water based products through to aggressive chemicals and is also suitable for most fuels, fuel oils and lubricating liquids
Regarding to claim 17, Deverse modified by Sterling and Wurtzler teaches the system of claim 14.  Deverse modified by Sterling and Wurtzler fails to teach said mechanical metering component comprising a piston.
Max teaches
said mechanical metering component comprising a piston (page 4 – General description of the meter)
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention of Deverse modified by Sterling and Wurtzler to including the teaching of Max.  The piston flow meter provides precise volumetric flow measurement across a wide range of clean, water based products through to aggressive chemicals and is also suitable for most fuels, fuel oils and lubricating liquids
Allowable Subject Matter
Claims 10-11 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter as indicated.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claims 10, the prior art does not teach or suggest the claimed invention having “iteratively relearning said magnetic signature to isolate and remove any low-frequency components of said magnetic signature from said stored calibration pattern, wherein said low-frequency components are smaller than high-frequency components of said magnetic signature by a factor of at least twenty-five (25)”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 11, the prior art does not teach or suggest the claimed invention having “detecting a minimum and maximum of said magnetic signature and setting a course threshold and hysteresis therefrom; detecting a magnetic signature for single revolutions; and observing a plurality of revolutions and using these to estimate fine motions; wherein: meters with initially low flow rates can be quickly calibrated and tracked, and missed revolutions can be minimized”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 21, the prior art does not teach or suggest the claimed invention having “iteratively relearning said magnetic signature to isolate and remove any low-frequency components of said magnetic signature from said stored calibration pattern, using said calibration programming, wherein said low-frequency components are smaller than high-frequency components of said magnetic signature by a factor of at least twenty-five (25)”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 22, the prior art does not teach or suggest the claimed invention having “detecting a minimum and maximum of said magnetic signature and setting a course threshold and hysteresis therefrom; detecting a magnetic signature for single revolutions; and observing a plurality of revolutions and using these to estimate fine motions; wherein: meters with initially low flow rates can be quickly calibrated and tracked, and missed revolutions can be minimized; using said calibration programming for analyzing and learning said magnetic signature”, and a combination of other limitations thereof as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862